    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                  )
LILIAN PAHOLA CALDERON JIMENEZ                    )
and LUIS GORDILLO, et al.,                        )
                                                  )
Individually and on behalf of all others          )
similarly situated,                               )
                                                  )   No. 1:18-cv-10225-MLW
                 Plaintiffs-Petitioners,          )
                                                  )
       v.                                         )
                                                  )
KIRSTJEN M. NIELSEN, et al.,                      )
                                                  )
                 Defendants-Respondents.          )
                                                  )

                                       JOINT REPORT

       This Court has ordered the parties to confer and report, by January 14, 2019,

whether they have reached an agreement on conditions to be imposed on the requested

stay and, if not, their respective positions on the imposition of the following proposed

conditions:

       1. Respondents will add an “attorney of record” column to the reporting

              Respondents were providing pursuant to the parties agreement (ECF No. 162)

              and will continue to provide pursuant to this Court’s order (ECF No. 205).

              ECF No. 205 at 2.

       2. Respondents will produce a report including the same information as the

              current reporting for putative class members within ICE Boston who have

              applied for a Stay of Removal and who ICE Boston has made a detention

              determination for. ECF No. 205 at 2.



                                              1
    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 2 of 10



       3. Respondents will provide Petitioners’ counsel with at least five business days’

           notice prior to removing or enforcing the removal of any putative class

           member. ECF No. 205 at 2.

Respondents’ Statement:

       Adding an “attorney of record” column to the current reporting scheme would be

impractical and unduly burdensome for Respondents. An alien may have had many

different attorneys over the course of their immigration history; therefore, it would not be

prudent to list every attorney that has ever entered an appearance on behalf of each alien

included on the report. This is especially true given that the attorney may no longer

represent the alien or may only represent the alien for a limited purpose, such as for

applications with USCIS. To determine the attorney of record for matters before USCIS,

ICE would normally have to order the A-file from USCIS. Additionally, because the

current reporting is being generated from information within online systems and

interactions with the alien, it would be unduly burdensome for ICE officers to conduct a

separate search of physical files to identify whether there is an attorney of record for each

alien checking in.

       Petitioners’ second condition is unnecessarily duplicative of the current reporting

and not necessary to ensure ICE Boston is considering the provisional waiver process

before making enforcement decisions. First, Todd Lyons’s September 12, 2018 declaration

states that ICE Boston will continue to consider pending applications with USCIS when

determining whether to “arrest, detain, or effectuate the removal of” aliens with final

orders of removal. ECF No. 158 at ¶ 5 (emphasis added). To illustrate Respondents’

adherence to Mr. Lyons’ declaration, Respondents have provided monthly reports that


                                             2
    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 3 of 10



identify individuals who: (1) have final orders of removal (2) have checked in with Boston

ICE ERO in the past month and (3) whose deportation officers identify as having

applications (Form I-130, Form I-212, Form I-601A) pending with USCIS. These reports

include, among other things, whether the alien has a criminal history and whether that alien

was detained or instructed to depart the United States.1 Additionally, aliens checking in

with ICE may be concurrently submitting applications for stays of removal. Therefore,

providing a new and separate list of aliens who have “applied for a Stay of Removal and

who ICE Boston has made a detention determination for” would be duplicative of the

reporting Respondents are already providing. Moreover, because no system exists that

would permit Respondents to automatically generate such a list, Petitioner’s second

condition would require ICE Boston employees to do a manual search of their records each

month to identify aliens who (1) are putative class members and (2) have filed an

application for a stay of removal or who have had a detention decision made in their case.

       Regardless, to further illustrate that ICE Boston is considering the provisional

waiver process when adjudicating applications for stays of removal, ICE Boston agrees to

note within the existing reporting scheme whether the alien has a stay application pending

and the outcome of any stay application filed within the past twelve months.

       Petitioners’ final proposed condition is likewise untenable. First, DHS policy

generally prohibits the disclosure of an alien’s personal identifiable information to third

parties without the alien’s written consent. Moreover, owing to the sometimes difficult and

lengthy process required to arrange for an alien’s removal – e.g., coordinating with various



1
  Respondents have also, as a showing of good faith, provided additional facts to
Petitioners’ counsel about putative class members’ cases upon request.
                                            3
    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 4 of 10



federal Government agencies (Department of Homeland Security, Department of State,

Federal Bureau of Investigation) and with foreign governments to procure the necessary

travel documents – it might not be feasible for Respondents to provide Petitioners’ counsel

with at least five business days’ notice prior to removing an alien, and such a condition

would, therefore, impose an unreasonable burden on Respondents. Finally, there is no

indication or allegation that ICE Boston is currently failing to consider the provisional

waiver process prior to making enforcement decisions that would arguably make such a

notice necessary.

       Mr. Lyons’s declaration and the reporting Respondents have been providing

illustrate that Respondents, as the Court has expressed it believes they must, are

considering an alien’s participation in the provisional waiver process prior to making

enforcement decisions. Petitioners argue that additional reporting is necessary because

Respondents have not stipulated that ICE will refrain from taking enforcement action

against putative class members, but the Court should find that argument unpersuasive

because that claim is beyond what this Court has indicated is required by due process. See

ECF No. 205 at 2. Rather, this Court has declared that due process requires that ICE must

consider the provisional waiver process prior to removing petitioners, not that ICE is

prohibited from taking any enforcement action. ECF No. 159 at 4. Respondents have

stipulated that their current practice is to consider the provisional waiver process prior to

making enforcement decisions and have not objected to this Court’s order that Respondents

continue the current reporting scheme. ECF No. 158. For these reasons, no additional

reporting is necessary to establish that ICE Boston’s current practice is within the bounds




                                             4
    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 5 of 10



of due process as defined by this Court. Therefore, good cause exists to stay this case during

the lapse in appropriations.

Petitioners’ Statement:

        In response to Respondents’ request for an indefinite stay of this litigation,

Petitioners seek only safeguards designed to ensure that a stay will not facilitate violations

of law that cannot be immediately redressed. These proposed safeguards would constitute

a modest expansion of already existing reporting to allow Petitioners’ counsel to

meaningfully assess whether the rights of putative class members are being violated during

the pendency of any stay. The Court has already ordered continued reporting about the

instructions given to putative class members who appear at ICE for check-ins. Dkt. No.

206. The additional information Petitioners seek is only that which is necessary to allow

them to contact counsel of record when the information the government provides raises a

question about the treatment of a putative class member, and to learn of cases involving

the detention or imminent removal of a class member. In particular, Petitioners seek:

            1) Adding a counsel of record column to the existing reporting.

            2) Reporting of stays of removal and detention determinations for putative
               class members.

            3) Notice before the removal (including enforced departure) of a putative class
               member.

Without this reporting, a stay of the litigation—including of Petitioners’ motion for class

certification—would improperly allow the government to harm putative class members

while insulating their conduct from judicial review.         Thus, without this reporting,

Petitioners oppose Respondents’ Motion to Stay.

        The relief the government requests is sweeping. Respondents’ January 10, 2019

Motion to Stay proposes an indefinite delay of this litigation, which could continue for
                                          5
    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 6 of 10



“months or even years.”2 During that time, Respondents’ proposal would not only stay

the current Court-ordered briefing and the parties’ settlement discussions, it will grind this

litigation to a halt and shield Respondents from class certification, any possibility of

discovery relating to the individual petitioners’ claims, and a decision on the merits of this

case.     In the meantime, having obtained a stay of Petitioners’ motions for class

certification and class-wide relief, Respondents could detain and deport putative class

members without Petitioners’ or this Court’s knowledge.

        In response, Petitioners have proposed a modest expansion of already ongoing

reporting. As to each of these categories, Respondents have not justified their refusal to

provide the information Petitioners seek.

        First, regarding the addition of a counsel of record column in the existing reporting,

Respondents suggest that this information is difficult for them to obtain. Respondents

claims of burden are overstated. ICE may look to its own records, consult DHS databases,

or simply ask the individual that is at the check-in counter who their attorney is. If any of

the individuals were detained, ICE would be required to send a notice of their custody

review to any attorney that had entered an appearance. 8 C.F.R. § 241.4(d)(3). It simply

is not credible that Respondents lack a system to track whether such an appearance exists.

Indeed, earlier in this litigation, when Petitioners sought counsel-of-record information for

individuals who had been detained at their I-130 interviews in January 2018, Respondents

readily emailed Petitioners’ counsel with the G-28 (appearance forms) in each case. See

Provazza Decl. Ex. A.



2
 Sheryl Gay Stolberg & Michael Tackett, Trump Suggests Government Shutdown Could Last for ‘Months
or Even Years,’ New York Times (Jan. 4, 2019),
https://www.nytimes.com/2019/01/04/us/politics/democrats-trump-meeting-government-shutdown.html.
                                               6
   Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 7 of 10



       Second, regarding reporting about stay of removal decisions and detention

determinations, Respondents contend that such reporting is duplicative and unreasonably

burdensome. That is incorrect. Petitioners seek this information precisely to capture the

other ways in which ICE makes decisions that impact putative class members.

Respondents need not scour their records for this information. Having represented that

they account for the provisional waiver process at all relevant decision points, Respondents

need only record the cases in which they are accounting for it as they do so. See Dkt. No.

158-1 (Declaration of Todd M. Lyons, affirming that “The Boston Field Office will

continue to consider the equities of an alien’s case when determining whether to arrest,

detain, or effectuate the removal of aliens with final orders of removal, including

considering whether an alien has any pending petitions or applications for immigration

benefits such as a Form I-130, Petition for Alien Relative, Form I-212, Application for

Permission to Reapply for Admission, and Form I-601A, Application for Provisional

Unlawful Presence Waiver.”).

       With respect to Respondents’ offer to provide information about stay applications

for individuals checking in, above, that information would fail to cover putative class

members who do not have a check-in that month, but have submitted a stay of removal

application that will shape how they may be treated at a future check-in. Nevertheless,

Petitioners would accept this compromise as a substitute for separate monthly reporting

regarding stay of removal determinations if the information was clearly provided in a

separate column in the existing reporting, and included the status of the individual’s most

recent application for a stay of removal (even if, for example, that application was denied

14 months ago).


                                             7
      Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 8 of 10



           As to detention determinations, reporting about check-ins does not permit

Petitioners’ counsel to learn about putative class members who may be detained. This

Court has already heard testimony about the significant harms these individuals and their

families may be suffering. See Aug. 21, 2018 Tr. at 15-48. Given such harms, making a

record of cases in which I-130, I-212, and I-601A applications are taken into

consideration—at the moment that an officer makes the decision in which he accounts for

these applications—is a minimal burden.

           Third, Respondents assert that they cannot give counsel prior notice of removal

determinations because of privacy considerations, practical concerns, and because such

notice is unnecessary.3 Contrary to their claims about privacy concerns—which lack any

support—Respondents earlier in this case provided the names of individuals it had

detained at I-130 interviews in open court. May 23, 2018 Tr. at 22. Because Petitioners

do not seek precise travel date information, Respondents may notify Petitioners of

individuals they are seeking to remove before a precise travel plan is in place. And if

Respondents continue to adequately consider the provisional waiver process—as they

contend they are—any such notices will be few and far between.

          The reporting Petitioners seek is thus a reasonable compromise between the

government’s desire to preserve their self-limited resources while ensuring that Petitioners

and putative class members have minimal safeguards against potentially unlawful actions.

          Without such safeguards, Respondents cannot demonstrate that good cause exists

to stay the upcoming filing deadlines. Fed. R. Civ. P. 6(b)(1). It is undisputed that ICE




3
    Petitioners would not oppose having any reporting subject to the existing protective order (Dkt. 119).
                                                       8
    Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 9 of 10



remains open and continues to take enforcement actions.4 It has not stipulated that it will

refrain from taking such action against Petitioners or putative class members as a

consequence of the shutdown. Respondents cannot be discharged of their obligation to

litigate this case, and therefore shield their actions from judicial scrutiny, because of an

internal dispute over funding. See, e.g., Colon-Morciglio v. United States, No. 17-02312-

WGY (D.P.R. Jan. 2, 2019) (Dkt. No. 20) (lack of appropriations does not constitute “good

cause” to stay proceedings) (Young, J. ); United States v. Baltimore Police Dep’t, No. JKB-

17-0099 (D. Md. Dec. 26, 2018) (Dkt. No. 173) (“Federal Government’s attorneys . . . are

required to find the means by which to continue their participation in this litigation on a

timely basis regardless of their client’s internal issues.”). If Respondents can find the

funding necessary to continue taking potentially unlawful actions, they can find the funding

necessary to defend those actions in this Court.

        Petitioners thus oppose an indefinite stay of this litigation absent the additional

reporting proposed above.          Without such reporting, because Respondents have not

demonstrated good cause to indefinitely stay future filing deadlines and the continued

litigation of this case is essential to protect Petitioners’ rights, Respondents’ Motion to Stay

should be denied.

             Respectfully submitted this 15th day of January, 2019.

     Counsel for the Respondents                    Counsel for the Petitioners

     JOSEPH H. HUNT                                 /s/ Shirley Cantin
     Assistant Attorney General                     Kevin S. Prussia (BBO # 666813)
                                                    Shirley X. Li Cantin (BBO # 675377)

4
 See Lisa Riordan Seville & Hannah Rappleye, Shutdown nearly shuts U.S. immigration courts, but
deportations continue, NBC News (Jan. 5, 2019, 7:07 AM),
https://www.nbcnews.com/politics/immigration/shutdown-nearly-shuts-u-s-immigration-courts-
deportations-continue-n954826; Franklin Foer, The Shutdown Makes Trump’s Priorities Painfully Clear,
The Atlantic (Jan. 8, 2019), https://www.theatlantic.com/ideas/archive/2019/01/despite-shutdown-trump-
pays-deport-mauritanians/579778/.
                                                   9
Case 1:18-cv-10225-MLW Document 209 Filed 01/15/19 Page 10 of 10



 WILLIAM C. PEACHEY                    Michaela P. Sewall (BBO # 683182)
 Director                              Jonathan A. Cox (BBO # 687810)
 Office of Immigration Litigation      Stephen Provazza (BBO # 691159)
                                       Colleen M. McCullough (BBO # 696455)
 J. MAX WEINTRAUB                      WILMER CUTLER PICKERING
 Senior Litigation Counsel               HALE AND DORR LLP
                                       60 State Street
 /s/ Mary L. Larakers                  Boston, MA 02109
 MARY L. LARAKERS                      Telephone: (617) 526-6000
 (Texas Bar # 24093943)                Facsimile: (617) 526-5000
 Trial Attorney                        kevin.prussia@wilmerhale.com
 U.S. Department of Justice, Civil     shirley.cantin@wilmerhale.com
 Division                              michaela.sewall@wilmerhale.com
 Office of Immigration Litigation      jonathan.cox@wilmerhale.com
 District Court Section                stephen.provazza@wilmerhale.com
 P.O. Box 868, Ben Franklin Station
 Washington, DC 20044                  Matthew R. Segal (BBO # 654489)
 (202) 353-4419                        Adriana Lafaille (BBO # 680210)
 (202) 305-7000 (facsimile)            AMERICAN CIVIL LIBERTIES UNION
 mary.l.larakers@usdoj.gov             FOUNDATION OF MASSACHUSETTS, INC.
                                       211 Congress Street
 EVE A. PIEMONTE, BBO No.              Boston, MA 02110
 628883                                (617) 482-3170
 Assistant United States Attorney
 United States Attorney’s Office       Kathleen M. Gillespie (BBO # 661315)
 1 Courthouse Way, Suite 9200          Attorney at Law
 Boston, MA 02210                      6 White Pine Lane
 (617) 748-3100                        Lexington, MA 02421
 Eve.Piemonte@usdoj.gov                (339) 970-9283




                                      10
